Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 1 of 34 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division




    DAEDALUS BLUE, LLC,

                               Plaintiff,                            20-cv-01326
                                                          Case No. ________________

            v.                                            JURY TRIAL DEMANDED

    MICROSTRATEGY INCORPORATED,

                               Defendant.


       DAEDALUS BLUE, LLC’S COMPLAINT FOR PATENT INFRINGEMENT



       NOW COMES the Plaintiff, Daedalus Blue, LLC “(Daedalus”), pursuant to Fed. R. Civ.

P. 4 and 28 U.S.C. § 1338(a), and for its Complaint against Defendant MicroStrategy Incorporated

(“MicroStrategy”) hereby alleges as follows:

                                            INTRODUCTION

                 The novel inventions disclosed in the Asserted Patents in this matter were

invented by International Business Machines Corporation (“IBM”). IBM is and has been a

pioneer in the computing world. Every year, IBM spends billions of dollars on research and

development to invent, market, and sell new technology, and IBM obtains patents on many of the

novel inventions that come out of that work, including the Asserted Patents. The two patents

asserted in this case are the result of the work from six different IBM researchers.

                 Over the years, the inventions claimed in the Asserted Patents have been licensed

to many companies, including Amazon Web Services and Oracle Corporation.


                                                  1
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 2 of 34 PageID# 2




                                           THE PARTIES

                Daedalus is the current owner and assignee of the Asserted Patents.

                Daedalus is a Delaware limited liability company with its principal place of

business located at 51 Pondfield Road, Suite 3, Bronxville, NY 10708.

                Defendant MicroStrategy is a Delaware corporation with a principal place of

business at 1805 Towers Crescent Plaza, Tysons Corner, Virginia 22182.

                MicroStrategy conducts business in Virginia and in the Eastern District of

Virginia, as set forth below.

                                 JURISIDICTION AND VENUE

                This is an action arising under the patent laws of the United States, 35 U.S.C.

§ 101, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

                This Court has personal jurisdiction over Defendant MicroStrategy because, inter

alia, Defendant (1) has substantial, continuous, and systematic contacts with this State and this

judicial district; (2) owns, manages, and operates facilities in this State and this judicial district;

(3) enjoys substantial income from its operations and sales in this State and this judicial district;

(4) employs Virginia residents in this State and this judicial district; and (5) solicits business and

market products, systems and/or services in this State and judicial district including, without

limitation, those related to the infringing accused products.

                Venue is proper in this District pursuant to at least 28 U.S.C. § 1319(b)-(c) and

§ 1400(b), at least because Defendant MicroStrategy, either directly or through its agents, has

committed acts within this judicial district giving rise to this action, and continue to conduct




                                                   2
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 3 of 34 PageID# 3




business in this district, and/or has committed acts of patent infringement within this District

giving rise to this action.

                                   FACTUAL ALLEGATIONS

                                       The Asserted Patents

                The IBM inventions contained in the Asserted Patents in this case relate to

groundbreaking improvements to computer functionality and computer security. The techniques

IMB developed are described in the Asserted Patents and relate to computer networks and have

particular application in the fields of Enterprise security, access control, and data processing and

analytics as will be further described below.

                                     U.S. Patent No. 8,341,172

                On December 25, 2012, the U.S. Patent and Trademark Office duly and lawfully

issued United States Patent No. 8,341,172 (“the ’172 Patent”), entitled “Method and system for

providing aggregate data access.” A true and correct copy of the ’172 Patent is attached hereto

as Exhibit 1.

                Daedalus is the owner and assignee of all right, title, and interest in and to the

’172 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

                The ’172 Patent describes, among other things, novel systems and methods that

improve the functioning of a computer, including improvements to the way in which information

storage and retrieval systems store and access data through improved means of generating

aggregate data values from across one or more data sources, and merging aggregate and non-

aggregate data values. The inventive technological improvements described in the ’172 Patent

solved then-existing problems in the field of computer database operations. For example, the



                                                  3
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 4 of 34 PageID# 4




ʼ172 Patent describes one issue that can arise with data queries when a change occurs in an

underlying database structure or schema. Databases may be structured in a variety of ways and

the database “schema” generically refers to a particular arrangement of data. For example, XML

is one type of schema; another prevalent schema is the relational database schema. The

relational database is a tabular database in which data is defined in a manner in which it can be

reorganized and accessed a variety of ways. In order to retrieve or update data in a database, an

entity (such as an application, the operating system, an administrator, or a user) issues a query.

A query is a set of commands structured in a particular programming language, specifying

columns, tables and the various relationships between them relevant to the query. (Ex. 1, at

1:20-60). The standard query language used for manipulating data in a relational database is

called SQL (Structured Query Language). Fig. 2A of the ’172 Patent, for example, shows that at

the physical/runtime representation, a relational data schema (2142) is queried using SQL, an

XML schema (2141) is queried using XML, etc. As also depicted in Fig. 2A, computer systems

use a logical/abstract representation to communicate and translate between an application (with

code at the application layer) and the physical representation of data (physical data layer).:




                                                 4
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 5 of 34 PageID# 5




               Prior to the invention of the ’172 Patent, a drawback in database query

applications was their close relationship with a given database schema. For example, an

application relying on SQL would be dependent on a particular relational schema because

specific database tables, columns and relationships would be references within a SQL query

representation. Thus, the application-schema relationship would make it difficult to support the

application if changes were made to the underlying schema. Additionally, migrating the

application to an alternative underlying data representation was inhibited. (Ex. 1, at 1:53-67).

For example, changes in the underlying relational data model required changes to the SQL

foundation, requiring an application designer to either avoid application maintenance that

changed the underlying data model or to change the application to reflect the changes in the

underlying relational model, perhaps even requiring separate versions of the application to

account for requirements driven by each relational schema. (Id. at 2:1-10). Prior to the

                                                 5
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 6 of 34 PageID# 6




invention of the ’172 Patent, for an application to work with alternative data representations, an

engineer might need to rewrite the application’s data management layer to use additional data

access methods. Generally, in conventional systems, software encapsulation was used to address

the foregoing problems, which involves using a software interface or component to encapsulate

access methods to a particular underlying data representation. (Id. at 2:16-20). However, this

approach was costly, inflexible, and highly specialized and required software to be written

(including a code update, application build and deployment cycle) when a new set of data is

accessed, or a new pattern of data was desired. (Id. at 2:17-38). Eliminating the need to

encapsulate access methods and removing the administrator’s role allowed the ’172 Patent

invention to provide more flexibility during the overall technological data handling processes.

               Prior to the invention of the ’172 Patent, a computer database system might

incorporate a data abstraction layer that sits between an application and the underlying physical

data. The data abstraction layer defines a collection of logical fields that are loosely coupled to

the underlying physical mechanisms storing the data. (Ex. 1 at 2:42-44). One difficulty

encountered in constructing an abstraction layer, however, is representing data derived from

multiple rows of data stored in an SQL table (e.g., columnar data). (Id. at 2:1-3). Prior to the

’172 Patent invention, in this example, a database administrator familiar with the underlying

physical database schema and language (e.g., SQL) might need to create individual SQL views

that perform aggregate calculations then specify these as a data source that the abstract model

may query and join with other results. That is, in addition to the database administrators’ duties,

she also had to create a static view for each different aggregation. Also, users were not able to

dynamically alter the rows or columns involved in the aggregation (e.g., changing the query from

determining the average age of the first 10 females to determining the average age of the first 5



                                                  6
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 7 of 34 PageID# 7




males), rather users solely relied on the database administrator to perform each aggregation from

a statically created view. This causes a problem particularly in a distributed environment where

underlying data sources may change frequently, and statically created views may also reference

underlying data that is no longer available to respond to a query request. (Id. at 2:54-3:5).

               The ’172 Patent overcomes these drawbacks and improves the functioning of

computer database systems and services, for example, by disclosing novel and inventive systems

which allow a computer to return aggregate values for related groupings of rows joined to non-

aggregate data without requiring the maintenance of a static view for each aggregation.

Composing queries from aggregate expressions and set(s) of input data by using database

abstraction techniques now allows users, without requiring an administrator’s intervention each

time an aggregation is run or a schema is altered, to dynamically apply conditions on the results

and place restrictions on the input for each aggregation. Improving the computer’s capabilities

by removing reliance on another individual seeing the request for, then executing each desired

aggregation results in faster and more accurate data processing, and also solves the problem in a

distributed environment where static tables may reference outdated or unavailable data. Such

techniques further do not require that a user be familiar with the underlying physical data

representation, thus improving the accessibility of the system.

               In one embodiment, the ’172 Patent describes an Abstract Derived Entity (ADE)

which is a data object present in the data abstraction layer that is referenced by an access method

as though it were a table. In one example, when a query specifies a selection or a result for a

field defined over an ADE, the ADE is converted to a derived table at the time the abstract query

is converted to an SQL query and the derived table may then be joined with other tables

referenced in the SQL query. (Ex. 1 at 5:25-38). By combining logical fields that use aggregate



                                                 7
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 8 of 34 PageID# 8




access methods with an ADE, users may create complex queries that examine or discover trends

in existing data. The abstract derived entity is used to dynamically generate a derived table

during query execution that does not exist in the underlying physical data sources. Doing so

allows users to construct abstract queries that alter the data used in the aggregation calculation

based on, for example, the filtering expression of a filtered field and may reveal correlations that

are not readily apparent from the test data alone. (see id.at 13:21-50).

               The ’172 Patent gives an example of how the invention allows for discovery of

trends in existing data that were not previously available. For example, Figure 2C depicts a

query that allows for identification of individuals whose glucose levels showed a rising trend

(216) when taking the drug named MK-767 (218).:




                                                  8
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 9 of 34 PageID# 9




Field specification 20811 is an example of a logical field that maps to data using an aggregate

access method. The logical field “glucose trend” maps to an aggregate value calculated from the

“glucose” and “testdate” columns of an underlying Lab Tests table shown in Fig. 3. Aggregate

access methods return an aggregate value calculated from the row values of a relational table.

An aggregate access method includes an expression used to calculate the aggregate value

returned by the logical field. Illustratively, field specification 20811 includes the expression

                                                  9
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 10 of 34 PageID# 10




“REGR_SLOPE (glucose, testdate).” The parameters included with the expression are the

named columns of a physical table (or an ADE derived table) used to calculate the aggregate

value. In this example, the expression uses parameters taken from the Lab Tests table. In

addition to the expression, an aggregate access method may provide grouping conditions used to

join aggregate values to non aggregate data. As illustrated, field specification 20811 includes the

grouping condition of “patient ID.” Thus, an aggregate value is calculated from the rows of the

Lab Tests tab for each patient ID. (Ex. 1 at 12:43-61). The aggregate access method illustrated

in 20811 determines a glucose trend from the slope of the line generated from a regression

function applied to a set of data points. Each data point provided to the regression function is

composed as (Test Date, Glucose Level). A user may then include this logical field in an event

profile such as “(glucose trend>0).” Applying this event profile to other conditions in an abstract

query may be used to uncover trends from the underlying data. A positive value for a glucose

trend indicates that glucose levels are rising. When this event profile is applied to a condition

such as “Drugs Taken=MK-767” the effect is to identify patients whose glucose levels exhibited

a rising trend when the patient was taking drug MK-767. (Id. at 13:9-21).

               The novel features of the invention are recited in the claims. For example, Claim

1 of the ’172 Patent recites:

               A system for generating aggregate data values from data stored in
               a data source, comprising:

               a processor;

               a database service available in a network environment, the
               database service comprising (a) a data source, (b) an abstract data
               layer, wherein the abstract data layer comprises a plurality of
               logical fields used to compose an abstract query to query the data
               source, and for each logical field, providing an access method
               specifying at least a method for accessing the data, wherein at least
               one logical field specifies an aggregate access method, wherein the
               aggregate access method specifies a set of input data and an

                                                 10
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 11 of 34 PageID# 11




               expression for determining an aggregate data value from the set of
               input data; and

               (c) a runtime component configured to process an abstract query
               that includes the at least one logical field by (i) retrieving a
               definition for the aggregate access method, (ii) determining
               aggregate data values according to the definition, (iii) merging the
               aggregate data values with query results obtained for logical fields,
               other than the at least one logical field, included in the abstract
               query, and (iv) returning the results to the requesting entity.

(Ex. 1 at 22:7-28). Claim 1 of the ’172 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2004 and an improvement over prior art, as it provided a way (not previously available) to

perform dynamic data aggregation without the need for an administrator, and a way to create,

manage and use a database abstraction model that provides an aggregated abstraction for an

underlying physical database. For example, when accessing, generating, or viewing aggregate

values, it was unconventional to allow users to restrict the rows included in a particular

aggregation or to apply conditions to the aggregation results (e.g., average blood pressure of

select patients or for specific dates is requested from “Lab Test” data). (Id. at 20:1-49). Further,

it was unconventional to provide an aggregate access method that specifies a set of input data

and an expression for determining an aggregate data value from the set of input values.


                                    U.S. Patent No. 9,032,076

               On May 12, 2015, the U.S. Patent and Trademark Office duly and lawfully issued

United States Patent No. 9,032,076 (“the ’076 Patent”), entitled “Role-Based Access Control

System, Method and Computer Program Product.” A true and correct copy of the ’076 Patent is

attached hereto as Exhibit 2.




                                                 11
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 12 of 34 PageID# 12




               Daedalus is the owner and assignee of all right, title, and interest in and to the

’076 Patent, including the right to assert all causes of action arising under said patent and the

right to any remedies for infringement of it.

               The ’076 Patent describes, among other things, novel techniques that improve the

methods for restricting and granting user access to resources, which results in enhanced system

security. These inventive technological improvements solved then-existing problems in the field

of computer networks and security authorizations that control access to various resources. For

example, the ʼ076 Patent explains that, in a computer network, a company may want to control

which users have access to particular resources such as servers or storage spaces. Thus, the

system usually includes a resource management function which synchronizes and manages

access to such resources. The resource manager within the server systems is often assigned the

task of security and access control such that users requesting secure data from the resources may

be allowed or denied access to that data. Traditionally, access would be provided through the

use of access control lists (ACL), whereby users are associated with specific permissions to

access or to interact with various resources. In a classical role-based access control model, the

ACLs are used to provide users with specific permissions to access or to interact with various

resources. In such systems, whenever a permission within an ACL changes, the ACL must be

recreated with the changed permission, thereby lacking the possibility to enforce different access

control constraints on individual resource instances. To overcome this problem, solutions prior

to the invention of the ’076 Patent used extensions to the classical model defining roles to be sets

of permissions on individual resources (resource-level role-based access control (RRBAC)).

However, then-existing access control models did not provide instance level resource protection.

(See Ex 2, at 1:50-2:6). Furthermore, then-existing RRBAC models restrict a role domain



                                                 12
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 13 of 34 PageID# 13




associated to a specific role instances to protect exactly one sub-hierarchy of resources of the

protected resource hierarchy. (Id. at 4:44-48).

               The ’076 Patent overcomes these drawbacks and improves the functioning of a

computer system, for example, by disclosing novel and inventive systems in which access to

system resources is controlled by assigning roles and super roles to groups of users. The super

roles are defined by grouping a set of role instances (permissions on individual resources),

wherein each super role contains all permissions assigned to each of the role instances in the

grouped set of role instance. The super roles are modified by adding or removing role instances

in the grouped set of role instances. In one aspect, the patent discloses an improved role-based

access control system “which comprises a role definition system for defining roles to be sets of

permissions on individual resources thus forming role instances, respectively, and a super role

definition system for defining at least one super role by grouping a set of role instances, wherein

each super role contains all permissions contained in the grouped role instances.” (Ex. 2 at

2:30-35).

               For example, Figure 2 of the ’076 depicts a schematic diagram of an embodiment

of a role-based access control system according to the ’076 invention:




                                                  13
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 14 of 34 PageID# 14




In general, the small rectangular nodes of the hierarchical tree 10, each represent a resource.

Above the hierarchical tree 10, four super roles are shown, a super role, called “SuperRole 1,” a

super role, called “Teller,” a super role, called “SuperRole 4,” and a super role, called

“Employee”. The super roles are arranged in a hierarchical manner. Super role “SuperRole 1”

contains super role “Teller” and super role “SuperRole 4,” while super role “Teller” contains

super role “Employee.” That means that all permissions coupled with super role “Teller” and

“SuperRole 4” are also assigned to super role “SuperRole 1.” All permissions assigned to super

role “Employee” are also assigned to super role “Teller” and thus to super role “SuperRole 1.”

(Ex. 2 at 6:48-60.)

               The claims of the ’076 Patent are directed to specific techniques that nest super

roles wherein each super role contains all permissions assigned to each of the role instances in

the grouped set of role instances. The ’076 Patent further defines at least one super role wherein

each super role is nested according to a plurality of properties including a name, a parent role,

the set of role instances, and an externalization state. Through the patented invention, access

                                                 14
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 15 of 34 PageID# 15




control administration complexity is reduced, as well as costs and errors that could result in

unintended access control configurations. Moreover, access control delegation flexibility is

improved and the disclosed mechanisms can reduce the set of authorized people necessary at a

specific point in time thereby improving overall security and auditability. The ’076 Patent also

provided a way (not previously available) to modify super roles by adding and/or removing role

instances from the grouped set of role instances.

               The novel features of the invention are recited in the claims. For example, Claim

6 of the ’076 Patent recites:

               A role-based access control method, comprising:

               defining roles to be sets of permissions on individual resources, thus
               forming role instances, respectively;

               assigning at least one set of role instances to at least one group and
               assigning the at least one group to at least one super role; and

               nesting each super role according to a plurality of properties
               including a name, a parent role, the set of role instances, and an
               externalisation state,

               wherein each super role is modified by adding or removing the role
               instances from the at least one group.


(Ex. 2 at 14:20-30). Claim 6 of the ’076 Patent describes claim elements, individually or as an

ordered combination, that were non routine and unconventional at the time of the invention in

2005 and an improvement over prior art, as it provided a way (not previously available) to

operate a role based access control system. For example, in a system for defining roles, it was

unconventional to define at least one super role wherein each super role is nested according to a

plurality of properties including a name, a parent role, the set of role instances, and an

externalization state.

               The ‘172 and ‘076 Patents are referred to hereinafter as “the Asserted Patents.”

                                                 15
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 16 of 34 PageID# 16




              Each of the Asserted Patents are presumed valid under 35 U.S.C. § 282.

                      MicroStrategy’s Use of the Patented Technology

              MicroStrategy is a company that sells enterprise analytics software and services.

MicroStrategy’s core product offering is the MicroStrategy Platform. The MicroStrategy

Platform incorporates various analytics and advanced reporting tools, including, for example, the

Query Builder functionality (which is incorporated in the MicroStrategy Desktop and/or

MicroStrategy Developer components/products), as well as the Intelligence Server functionality.

The following diagram shows how Platform components function together:




(See BI Architecture and the MicroStrategy Platform, available at

https://www2.microstrategy.com/producthelp/current/ProjectDesignGuide/WebHelp/Lang_1033/

Content/ProjectDesign/The_MicroStrategy_platform.htm).

              The MicroStrategy Cloud Environment (MCE) is a cloud subscription service

hosted and managed by MicroStrategy. The MicroStrategy Platform can be deployed on-

premises or in the cloud, including in the MCE. MicroStrategy continues to see growth in cloud

subscriptions and intends to migrate more customers to the cloud over the next few years. (See

                                               16
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 17 of 34 PageID# 17




2Q 2020 Financial Results, available at https://ir.microstrategy.com/static-files/bd1abfa7-786d-

4934-b988-7da3b81daff6).

               MicroStrategy identifies IBM as one of its key competitors in the analytics

market. (See e.g., MicroStrategy Incorporated 2019 ANNUAL REPORT, available at

https://ir.microstrategy.com/static-files/21dbace7-79c6-47c0-bce5-ea40ce2368a7).

               On information and belief, MicroStrategy makes, uses, sells, and/or offers to sell

in the United States, and/or imports into the United States various methods and/or products

relating to Enterprise security, access control, and analytics and data processing which infringe

the Asserted Patents.

               MicroStrategy makes, uses, sells, and/or offers to sell in the United States, and/or

imports into the United States the MicroStrategy Platform.

               On information and belief, the MicroStrategy Platform has also been referred to

as the MicroStrategy Analytics Platform.

               The MicroStrategy Platform includes MicroStrategy advanced reporting tools

which provide analytics services, such as the exemplary Query Builder, and all reasonably

similar products (“the Advanced Reporting Tools”). (See Advanced Reporting Guide,

https://www2.microstrategy.com/producthelp/Current/manuals/en/AdvancedReporting.pdf ).

               MicroStrategy’s Advanced Reporting Tools deliver a comprehensive set of

analytics capabilities, including generating aggregate data values from data stored in a database.

(See Introduction to advanced Reporting, available at https://www2.microstrategy.com/

producthelp/Current/AdvancedReportingGuide/WebHelp/Lang_1033/Content/Intro_to_Advance

d_Report.htm).




                                                17
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 18 of 34 PageID# 18




               MicroStrategy’s Advanced Reporting Tools include the Query Builder Editor

which allows users to “define the SQL queries to run against imported database tables.” (See

Query Builder Editor, available at https://www2.microstrategy.com/producthelp/

Current/ReportDesigner/WebHelp/Lang_1033/Content/query_builder_editor.htm). The Query

Builder Editor is also available in other products including the MicroStrategy Platform version

10.4, MicroStrategy Platform 2019, and MicroStrategy Platform 2020. (See, e.g., Advanced

Reporting Guide version 10.4, available at https://www2.microstrategy.com/producthelp/10.4/

manuals/en/AdvancedReporting.pdf; Accessing the Query Builder Editor, available at

https://www2.microstrategy.com/producthelp/2019/ReportDesigner/WebHelp/Lang_1033/

Content/ReportDesigner/steps_to_access_the_query_builder_editor.htm; Query Builder Editor,

available at https://www2.microstrategy.com/producthelp/Current/ReportDesigner/WebHelp/

Lang_1033/Content/query_builder_editor.htm).

               Using a Query Builder Editor, a graphical user interface, users can compose

abstract queries without having to write any SQL. (See MicroStrategy Advanced Reporting

Guide, at 773, available at https://www2.microstrategy.com/producthelp/current/

manuals/en/AdvancedReporting.pdf). The abstract queries include aggregate functions to

aggregate data values from data sources. (See Performing a simple aggregation on Query

Builder columns, available at https://www2.microstrategy.com/producthelp/Current/

ReportDesigner/WebHelp/Lang_1033/Content/performing_a_simple_aggregation_on_query_bui

lder_columns.htm).

               MicroStrategy Platform also includes MicroStrategy Intelligence Server which is

the architectural foundation of the MicroStrategy platform and provides role-based access

control for use with projects registered with Intelligence Server.



                                                 18
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 19 of 34 PageID# 19




                MicroStrategy Intelligence Server provides security roles for administrators,

making it easy to assign privileges to users and delegate project administration duties. (See, e.g.,

Privileges for Predefined Security Roles, available at https://www2.microstrategy.com/

producthelp/current/SystemAdmin/WebHelp/Lang_1033/Content/Privileges_for_predefined_sec

urity_roles.htm; MicroStrategy Analytics and Mobility System Administration Guide, at 14,

available at https://www2.microstrategy.com/producthelp/manuals/en/Admin.pdf).

                                              COUNT I

                           (Infringement of U.S. Patent No. 8,341,172)

                Daedalus incorporates by reference the allegations set forth in Paragraphs 1-43 of

this Complaint as though fully set forth herein.

                On information and belief, MicroStrategy has directly infringed and continues to

directly infringe one or more claims of the ’172 Patent, including at least claim 1 of the ’172

Patent, in the state of Virginia, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products that embody one or more of the inventions claimed in the ’172 Patent, including

but not limited to the above-identified MicroStrategy Advanced Reporting Tools, including the

exemplary MicroStrategy Platform, and all reasonably similar products (“the ’172 Accused

Products”), in violation of 35 U.S.C. § 271(a).

                As an example, the ’172 Accused Products comprise a “system for generating

aggregate data values from data stored in a data source.” (See MicroStrategy Cloud Platform

Help, available at https://www2.microstrategy.com/producthelp/current/Cloud/en-

us/Content/home.htm). Using Query Builder Editor, a graphical user interface, MicroStrategy

Platform allows users to “aggregate functions to aggregate data values from data sources.” (See,



                                                   19
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 20 of 34 PageID# 20




e.g., Performing a simple aggregation on Query Builder columns, available at

https://www2.microstrategy.com/producthelp/Current/ReportDesigner/WebHelp/Lang_1033/Co

ntent/performing_a_simple_aggregation_on_query_builder_columns.htm ). Specifically, users

can “perform a simple aggregation on a column expression in the Selections pane by right-

clicking a column and pointing to Simple Aggregation, then selecting from the following

aggregation functions.” (See Performing a simple aggregation on Query Builder columns). For

example, users can “import data from a database, Hadoop or Google BigQuery.” (How to

Import Data from a database, Hadoop, or Google BigQuery by Building a SQL Query, available

at https://www2.microstrategy.com/producthelp/Current/Desktop/WebHelp/Lang_1033/Content/

Importing_data_from_a_database_by_building_a_SQL_q.htm).

               The MicroStrategy Platform includes a “processor.” For example, when

subscribers host their data warehouse in MicroStrategy’s secure cloud, MicroStrategy maintains

the software and hardware infrastructure, including a processor. (See MicroStrategy Cloud

Platform Help).

               MicroStrategy Platform provides “a database service available in a network

environment.” (See How to Import Data from a database, Hadoop, or Google BigQuery by

Building a SQL Query). For example, to import data from a relational data source, a

communication must be established between MicroStrategy and a user’s data source. (See How

to Create a Database Connection, available at https://www2.microstrategy.com/producthelp/

Current/Desktop/WebHelp/Lang_1033/Content/creating_a_database_connection.htm). A

database connection must be established to specify the connection information used to access the

database. (Id). This database service includes “a data source” and “an abstract data layer.”

Specifically, users can import data directly from many “data sources” such as a database,



                                               20
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 21 of 34 PageID# 21




Hadoop, or Google BigQuery. (See How to Import Data from a Database, Hadoop, or Google

BigQuery by Building a SQL Query). Furthermore, the Query Builder Editor is “an abstract data

layer” which allows users to query the data sources without writing any SQL command. (See

MicroStrategy Advanced Reporting Guide, at 773; See also:




Id. at 774).

               The Query Builder Editor provide a method of importing database tables which

comprise of “a plurality of logical fields.” (See Advanced Reporting Guide, at 818). Using the

Query Builder Editor, users can “compose an abstract query” to be run against imported database

tables to “query the data source.” (See Advanced Reporting Guide, at 773-818). This provides

an easy way to quickly access Open Database Connectivity data sources without having to write

any SQL. (Id.).

               The Query Builder Editor includes Conditions Pane and Selections Pane which

are “access methods.” Conditions Pane allows users to define qualifications and insert security

filters that will be included in the WHERE or HAVING clause of their SQL queries to filter the

data that appears on the resulting report, which is “a method for accessing the data.” (See

Advanced Reporting Guide, at 775). Similarly, Selections Pane also “specif[ies] a method for

                                                21
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 22 of 34 PageID# 22




accessing the data” by allowing users to select specific columns from the data source to be

included in the SELECT clause of their SQL queries and become attributes and metrics on the

resulting report. (Id; see also:




Id. at 774). MicroStrategy Platform’s Advanced Reporting Tools allow users to aggregate data

from a data source. In Query Builder Editor, “at least one logical field specifies an aggregate

access method.” “You can perform a simple aggregation on a column expression in the

Selections pane by right-clicking a column and pointing to Simple Aggregation, then selecting

from the following aggregation functions.” (Performing a simple aggregation on Query Builder

columns). For example, column expression can be modified to include a sum aggregation by

right-clicking the specific column expression, point to simple aggregation, and select Sum. (See

Advanced Reporting Guide, at 783).

               Aggregate functions such as Sum are aggregate access methods “specify a set of

input data and an expression for determining an aggregate value from the set of input data.” In

MicroStrategy Platform’s Advanced Reporting Tools, the aggregate functions work on data

values of a column of a database table which acts as the set of “input data.” The aggregate

                                                22
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 23 of 34 PageID# 23




function “Sum” is defined as a function that “[r]eturns the sum of all numbers in a list of values.”

(See Sum, available at https://www2.microstrategy.com/producthelp/current/FunctionsRef/

Content/FuncRef/standard_functions_sum.htm). Aggregate values from all the data values of a

column of the database table is calculated and a single result, or “an aggregate data value,” is

returned. (See Performing a simple aggregation on Query Builder columns). The definition is

thus “an expression for determining an aggregate value from the set of input data.”

MicroStrategy Platform’s Advanced Reporting Tools includes “a runtime component configured

to process an abstract query that includes at least one logical field.” (See Query Builder Editor,

available at https://www2.microstrategy.com/producthelp/Current/ReportDesigner/

WebHelp/Lang_1033/Content/query_builder_editor.htm).

               Using MicroStrategy Platform’s Advanced Reporting Tools, users click the Run

Report icon, “a runtime component,” to run the Query Builder report. (Id). The Run Report icon

is “configured to process an abstract query that includes the at least one logical field.” For

instance, Query Builder reports require users to first define a valid query to run against their data

source. Users must also map objects to the data returned by their query. Once such tasks are

completed, users can begin reporting and analyzing the data returned from their query with the

Reporter Editor. (Id). The queries generated by Query Builder report include database tables

which are “logical fields.”

               Using MicroStrategy Platform’s Advanced Reporting Tools, when users click the

Run Report icon to run an aggregate function such as Sum, the Query Builder “retrieves a

definition for the aggregate access method.” The descriptions of the expressions are “definitions

of the aggregate access method.” For example, when a user updates the expression Sum

(DAY_CTR_SLS.TOT_COST) to Sum (DAY_CTR_SLS.TOT_COST*1.06), MicroStrategy



                                                 23
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 24 of 34 PageID# 24




updates the mapping between the query and the data sources automatically to be associated with

the new expression. (See MicroStrategy Advanced Reporting Guide, at 794-797).

               Using MicroStrategy Platform’s Advanced Reporting Tools, when users click the

Run Report icon to run an aggregate function such as Sum, the Query Builder further

“determin[es] aggregate data values according to the definition” of the aggregate access method.

For example, the aggregate function “Sum” is defined as a function that “[r]eturns the sum of all

numbers in a list of values.” (See Sum). Aggregate values from all the data values of a column

of the database table is calculated and a single result, or “an aggregate data value,” is returned.

(See Performing a simple aggregation on Query Builder columns). The aggregate function Sum

is used to calculate the summation of the data values represented by a column of a database table.

               In MicroStrategy Platform’s Advanced Reporting Tools, the Query Builder

“merg[es] the aggregate data values with query results obtained for logical fields, other than the

at least one logical field, included in the abstract query.” For example, results of summation in

the column “Revenue,” which are “aggregate data values,” are merged with the values in the

columns “Year,” “Category,” and “Metrics,” which are “query results obtained for logical fields,

other than the at least one logical field, included in the abstract query.” (See MicroStrategy

Advanced Reporting Guide, at 783; see also:




                                                 24
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 25 of 34 PageID# 25




Id at 783-784.). In the example provided by MicroStrategy Advanced Reporting Guide, the

CATEGORY_ID from LU_CATEGORY table and CATEGORY_DESC from



                                             25
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 26 of 34 PageID# 26




LU_CATEOGRY table are “logical fields, other than the at least one logical field.” (Id. at 782-

784).

               In MicroStrategy Platform’s Advanced Reporting Tools, after processing the

query generated by Query Builder Editor, the Query Builder report “returns the results to the

requesting entity.” Specifically, once a user defines a valid query to run against his data source

and maps objects to the data returned by his query, the user can begin reporting and analyzing

the data returned from his query with the Reporter Editor. (See Building reports with Query

Builder, available at https://www2.microstrategy.com/producthelp/Current/ReportDesigner/

WebHelp/Lang_1033/Content/overview_of_query_builder_reports.htm; see also:




MicroStrategy Advanced Reporting Guide, at 784).

               By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’172 Accused

Products, MicroStrategy has injured Daedalus and is liable to Daedalus for directly infringing

one or more claims of the ’172 Patent, including without limitation claim 1 pursuant to 35 U.S.C.

§ 271(a).

               On information and belief, MicroStrategy will continue to infringe the ’172 Patent

unless enjoined by this Court.



                                                26
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 27 of 34 PageID# 27




                As a result of MicroStrategy’s infringement of the ’172 Patent, Daedalus has

suffered monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for MicroStrategy’s infringement, but in no event less than a reasonable royalty with

interest and costs. MicroStrategy’s infringement of Daedalus’ rights under the ’172 Patent will

continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                             COUNT II

                           (Infringement of U.S. Patent No. 9,032,076)

                Daedalus incorporates by reference the allegations set forth in Paragraphs 1- 59 of

this Complaint as though fully set forth herein.

                On information and belief, MicroStrategy has directly infringed and continues to

directly infringe one or more claims of the ’076 Patent, including at least Claim 6 of the ’076

Patent, in the state of Virginia, in this judicial district, and elsewhere in the United States by,

among other things, making, using, selling, offering for sale, and/or importing into the United

States products that embody one or more of the inventions claimed in the ’076 Patent, including

but not limited to the above-identified MicroStrategy Platform which includes MicroStrategy

Intelligence Server, and all reasonably similar products (“the ’076 Accused Products”), in

violation of 35 U.S.C. § 271(a).

                As an example, the ’076 Accused Products, including MicroStrategy Platform

with Intelligence Server, implement “a role-based access control method” to prevent

unauthorized access to project resources by precisely granting actions users can perform.

“Beginning with version 9.0, MicroStrategy product suite comes with a number of predefined




                                                   27
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 28 of 34 PageID# 28




security roles for administrators. These roles make it easy to delegate administrative tasks.”

(Defining sets of privileges: Security roles; see also:




Platform Security, at 21, available at https://custom.cvent.com/83AD54AE0B7

F4CBC94A9A945D0A278DA/files/e98e6b4bbca14beda0c92b3a3572c1e3.pdf).

               MicroStrategy Intelligence Server’s role-based access control method includes

“defining roles to be sets of permissions on individual resources, thus forming role instances.”

For example, users or groups are assigned roles such as Web Reporter, and roles are assigned

privileges to access protected resources and perform actions. That is, users or groups gain access

and permission to perform actions when the user is assigned a role. (See Platform Security, at

21). In MicroStrategy Platform, when privileges are added to a role such as Web Reporter,

thereby binding resources with the Developer role, a “role instance” is formed. “A security role

is a collection of privileges in a project.” (Defining sets of privileges: Security roles).

               MicroStrategy Platform includes Intelligence Server which “assign[s] at least one

set of role instances to at least one group.” For example, “A security role is a collection of



                                                  28
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 29 of 34 PageID# 29




project-level privileges that are assigned to users and groups.” (How to Assign Access

Privileges to a Group, available at https://www2.microstrategy.com/producthelp/

current/WebAdmin/WebHelp/Lang_1033/Content/Assign_privileges_to_group.htm). “To assign

a security role to the group open the drop-down list and select the checkbox next to the role or

roles you want to assign.” (Group Editor: Project Access Tab, available at

https://www2.microstrategy.com/producthelp/current/WebAdmin/WebHelp/Lang_1033/Content/

Group_Editor_Project_Access.htm; see also:




Platform Security, at 21).

               MicroStrategy Platform with Intelligence Server further “assign[s] at least one

group of a set of role instances to at least one super role.” For instance, Web Analyst and Web

Professional are “super roles.” MicroStrategy Intelligence Server assigns security roles which

are “role instances” to Web Analyst and Web Professional roles. (See, e.g., Group Editor:

Project Access Tab; Privileges for Predefined Security Roles: Security roles). Users or groups

are assigned Web Analyst and Web Professional roles, which inherit the privileges and

permissions of Web Reporter. (See Web Analyst Privileges, available at

                                                29
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 30 of 34 PageID# 30




https://www2.microstrategy.com/producthelp/current/SystemAdmin/WebHelp/Lang_1033/Conte

nt/Web_Analyst_privileges.htm; Web Professional Privileges, available at

https://www2.microstrategy.com/producthelp/current/SystemAdmin/WebHelp/Lang_1033/Conte

nt/Web_Professional_privileges.htm).

                 In MicroStrategy Platform with Intelligence Server, a super role such Web

Professional, is “nest[ed…] according to … properties including a name, a parent role, the set of

role instances.” For instance, the Web Analyst role must inherit, or are nested according to,

privileges and security roles of Web reporter. (See Web Analyst Privileges). Additionally, Web

Professional roles must inherit the privileges and security roles of Web Analyst, a “parent role,”

and Web Reporter. (See Web Professional Privileges; see also Group Editor: Project Access

Tab; see also:




Platform Security, at 24).

                 Additionally, a super role such as Web Professional, is “nest[ed…] according to

… an externalisation state.” An administrator uses Intelligence Server Administrator Page,

which requires an external authentication to be performed during login, to manage users and

groups. (See Intelligence Server Administrator Page, available at https://www2.microstrategy
                                                 30
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 31 of 34 PageID# 31




com/producthelp/current/WebAdmin/WebHelp/Lang_1033/Content/IServer_Admin.htm). A

user must enter his or her administrative login and password to log in to the Intelligence Server

Administrator Page. (Id; see also:




MicroStrategy Analytics and Mobility System Administration Guide, at 87).

               MicroStrategy Platform with Intelligence Server provides for each super role to

be “modified by adding or removing the role instances from at least one group.” For instance,

“[t]o assign a security role to the group open the drop-down list and select the checkbox next to

the role or roles you want to assign.” (Group Editor: Project Access Tab; see also:




                                                31
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 32 of 34 PageID# 32




Platform Security, at 21). Additionally, security roles can be deleted from the Intelligence

Server Administrator page. (See Deleting a Security Role, available at

https://www2.microstrategy.com/producthelp/current/WebAdmin/WebHelp/Lang_1033/Content/

Delete_security_role.htm).

               By making, using, offering for sale, and/or selling products in the United States

and/or importing products into the United States, including but not limited to the ’076 Accused

Products, MicroStrategy has injured Daedalus and is liable to Daedalus for directly infringing

one or more claims of the ’076 Patent, including without limitation claim 6 pursuant to 35 U.S.C.

§ 271(a).

               On information and belief, MicroStrategy will continue to infringe the ’076 Patent

unless enjoined by this Court.

               As a result of MicroStrategy’s infringement of the ’076 Patent, Daedalus has

suffered monetary damages, and seeks recovery, in an amount to be proven at trial, adequate to

compensate for MicroStrategy’s infringement, but in no event less than a reasonable royalty with

interest and costs. MicroStrategy’s infringement of Daedalus’ rights under the ’076 Patent will

continue to damage Daedalus, causing irreparable harm for which there is no adequate remedy at

law, unless enjoined by this Court.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and seeks relief against MicroStrategy as

follows:

            a. For judgment that MicroStrategy has infringed and continues to infringe the

               claims of the ’172 and ’076 Patents;




                                                32
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 33 of 34 PageID# 33




            b. For a permanent injunction against MicroStrategy and its respective officers,

                directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,

                parents, and all other acting in active concert therewith from infringement of the

                ’172 and ’076 Patents;

            c. For an Award of the damages sustained by Plaintiff as the result of

                MicroStrategy’s acts of infringement;

            d. For a mandatory future royalty payable on each and every future sale by

                MicroStrategy of a product that is found to infringe one or more of the Daedalus

                Patents and on all future products which are not colorably different from products

                found to infringe;

            e. For a judgment and order requiring MicroStrategy to pay Plaintiff’s damages,

                costs, expenses, and pre- and post-judgment interest for its infringement of the

                ’172 and ’076 Patents as provided under 35 U.S.C. § 284; and

            f. For such other and further relief in law and in equity as the Court may deem just

                and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action of all issues triable by a jury.




                                                   33
Case 2:20-cv-00551-AWA-RJK Document 1 Filed 11/04/20 Page 34 of 34 PageID# 34




Dated: November 4, 2020            Respectfully Submitted,

                                    /s/ Walter D. Kelley, Jr. __________

                                    Walter D. Kelley, Jr. (VSB No. 21622)
                                    HAUSFELD, LLP
                                    888 16th Street, N.W., Suite 300
                                    Washington, DC 20006
                                    Tel: (202) 540-7157
                                    Fax: (202) 540-7201
                                    E-mail: wkelley@hausfeld.com


                                    Denise M. De Mory (Pro Hac Pending)
                                    Cal. Bar No. 168076
                                    ddemory@bdiplaw.com
                                    Jennifer L. Gilbert (Pro Hac Pending)
                                    Cal. Bar. No. 255820
                                    jgilbert@bdiplaw.com
                                    Robin Curtis (Pro Hac Pending)
                                    Cal. Bar No. 271702
                                    rcurtis@bdiplaw.com
                                    Gail Jefferson (Pro Hac Pending)
                                    Cal. Bar No. 325874
                                    gjefferson@bdiplaw.com
                                    BUNSOW DE MORY LLP
                                    701 El Camino Real
                                    Redwood City, CA 94063
                                    Telephone: (650) 351-7248
                                    Facsimile: (415) 426-4744

                                    Attorneys for Plaintiff
                                    Daedalus Blue, LLC




                                     34
